UNITED STATES DISTRICT COURT

 

8
SOUTHERN DISTRICT OF NEW YORK 4
KF
L. TODD DIORIO, as the trustees and Doe
fiduciaries of the Laborers’ Local No. 17 Dy
Pension Fund, et al., i
Plaintiffs, HES aes ee
ORDER
Vv.

21 CV 1863 (VB)
CASA BUILDERS, INC., doing business as
Friedlander Construction, and WOODLAND
UNDERGROUND, LLC, doing business as
Friedlander Construction,

Defendants. :
x

 

On March 3, 2021, plaintiffs commenced the instant action against defendants Casa
Builders, Inc., doing business as Friedlander Construction (“Casa Builders”), and Woodland
Underground, LLC, doing business as Friedlander Construction (“Woodland”). (Doc. #1).

On May 5, 2021, plaintiffs docketed proofs of service indicating service on defendant
Casa Builders on April 29, 2021 (Doc. #7), and on defendant Woodland on April 2, 2021 (Doc.
#8). Accordingly, defendant Casa Builders had until May 20, 2021, to respond to the complaint,
and defendant Woodland had until April 23, 2021, to respond to the complaint. See Fed. R. Civ.
P. 12(a)(1)(A)Q).

Defendants did not timely respond to the complaint. Thus, on June 9, 2021, the clerk
entered a certificate of default as to both defendants, (Doc. #14).

To date, defendants still have not answered, moved, or otherwise responded to the
complaint.

Accordingly, provided that defendants remain in default, plaintiffs are ORDERED to
move, by order to show cause and in accordance with the Court’s Individual Practices, for

default judgment against defendants by July 26, 2021. If plaintiffs fail to satisfy this deadline,
1

 

 
the Court may dismiss the case without prejudice for failure to prosecute or failure to
comply with court orders. Fed. R. Civ. P. 41(b).
Dated: July 12, 2021

White Plains, NY ‘
SO ORDERED:

Vu

Vincent L. Briccetti
United States District Judge

 

 
